EXHIBIT 10.51

AGREEMENT FOR WHOLESALE FINANCING

This Agreement for Wholesale Financing ("Agreement") is made as of March 17,
2003 among GE Commercial Distribution Finance Corporation (formerly known as
Deutsche Financial Services Corporation) ("CDF") and PC Mall, Inc., formerly
known as IdeaMall, Inc, a Delaware corporation having a principal place of
business located at 2555 W. 190th Street, Torrance, California 90504 ("PCM"), PC
Mall Sales, Inc., formerly known as Creative Computers, Inc., a California
corporation having a principal place of business located at 2555 W. 190th
Street, Torrance, California 90504 ("PCMS"), ecost.com, Inc., a Delaware
corporation having a principal place of business located at 2555 W. 190th
Street, Torrance, California 90504 ("ECI"), eLinux.com, Inc., a Delaware
corporation having a principal place of business located at 2555 W. 190th
Street, Torrance, California 90504 ("ELI"), CCIT, Inc., formerly known as
Creative Computers Integrated Technologies, Inc., a Delaware corporation having
a principal place of business located at 2525 Busse Road, Elk Grove Village,
Illinois 60007 ("CCIT"), ComputAbility Limited, a Delaware corporation having a
principal place of business located at North 92 West, 14612 Anthony Avenue,
Menomonee Falls, Wisconsin 53051 ("CAL"), WF Acquisition Sub, Inc., a Delaware
corporation having a principal place of business located at 19 Morgan, Irvine,
California 92618 ("WFA"), AF Services, Inc., a Delaware corporation having a
principal place of business located at 2555 W. 190th Street, Torrance,
California 90504 ("AFS"), PC Mall Gov, Inc., a Delaware corporation having a
principal place of business located at 2201 Cooperative Way, Suite 301, Herndon,
Virginia 20171 ("PCMG"), ClubMac, Inc., a Delaware corporation having a
principal place of business located at 19 Morgan, Irvine, California 92618
("CMI"), Onsale, Inc., a Delaware corporation having a principal place of
business located at 2555 W. 190th Street, Torrance, California 90504 ("OSI"), AV
Acquisition, Inc., a Delaware corporation having a principal place of business
located at 2555 W. 190th Street, Torrance, California 90504 ("AVA"), Mall
Acquisition 1, Inc., a Delaware corporation having a principal place of business
located at 2555 W. 190th Street, Torrance, California 90504 ("MA1"), and Mall
Acquisition 2, Inc., a Delaware corporation having a principal place of business
located at 2555 W. 190th Street, Torrance, California 90504 ("MA2"). (PCM, PCMS,
ECI, ELI, CCIT, CAL, WFA, AFS, PCMG, CMI, OSI, AVA, MA1 and MA2 are referred to
herein, individually, collectively, and jointly and severally, as "Borrower").

1. Extension of Credit/Shared Credit Facility. Subject to the terms of this
Agreement, CDF may extend credit to Borrower from time to time to purchase
inventory from CDF approved vendors ("Vendors") up to a maximum amount
outstanding (including, without limitation, the amount of all approvals issued
by CDF to Vendors for which CDF has not transferred funds and all accrued and
unpaid interest charges and unused facility fees) at any time not to exceed
Twenty Million Dollars ($20,000,000.00), subject to increase pursuant to the
last sentence of Section 3, below (the "Inventory Facility Amount"). If CDF
advances funds to Borrower following Borrower's execution of this Agreement, CDF
will be deemed to have entered into this Agreement with Borrower, whether or not
executed by CDF. CDF's decision to advance funds will not be binding until the
funds are actually advanced. CDF may combine all of CDF's advances to Borrower
or on Borrower's behalf, whether under this Agreement or any other agreement,
and whether provided by one or more of CDF's branch offices, together with all
finance charges, fees and expenses related thereto, to make one debt owed by
Borrower. CDF may, at any time and without notice to Borrower, elect not to
finance any inventory sold by particular Vendors who are in default of their
obligations to CDF, or with respect to which CDF reasonably feels insecure. This
is an agreement regarding the extension of credit, and not the provision of
goods or services.

Each Borrower is part of an integrated family of companies, and, accordingly
each Borrower desires to have the availability of one common credit facility
instead of separate credit facilities, and each Borrower has requested that CDF
extend such a common credit facility. Each Borrower acknowledges that CDF will
be lending against, and relying on a lien upon, all of its assets even though
the proceeds of any particular loan made hereunder may not be advanced directly
to such Borrower, and such Borrower will nevertheless benefit by the making of
all such loans by CDF and the availability of a single credit facility of a size
greater than each could independently warrant.

Each Borrower hereby appoints AFS as its agent ("Borrowing Agent") for the
purpose of requesting and/or agreeing to changes to the credit facility provided
hereunder, and for receiving all communications, notices, Statements of
Transaction, billing statements, and funds transfers from CDF. CDF may rely upon
the Borrowing Agent with respect to any requests or instructions and Borrower
holds CDF harmless from and against any and all liabilities, expenses, losses,
damages and claims arising from CDF's reliance upon the Borrowing Agent.

2. Financing Terms and Statements of Transaction. Borrower and CDF agree that
certain financial terms of any advance made by CDF under this Agreement, whether
regarding finance charges, other fees, maturities, curtailments or other
financial terms, are not set forth herein because such terms depend, in part,
upon the availability of Vendor discounts, payment terms or other incentives,
prevailing economic conditions, CDF's floorplanning volume with Borrower and
with Borrower's Vendors, and other economic factors which may vary over time.
Borrower and CDF further agree that it is therefore in their mutual best
interest to set forth in this Agreement only the general terms of Borrower's
financing arrangement with CDF. Upon agreeing to finance a particular item of
inventory for Borrower, CDF will send Borrower a Statement of Transaction
identifying such inventory and the applicable financial terms. Unless Borrower
notifies CDF in writing of any objection within fifteen (15) days after a
Statement of Transaction is mailed to Borrower: (a) the amount shown on such
Statement of Transaction will be an account stated; (b) Borrower will have
agreed to all rates, charges and other terms shown on such Statement of
Transaction; (c) Borrower will have agreed that CDF is financing the items of
inventory referenced in such Statement of Transaction at Borrower's request; and
(d) such Statement of Transaction will be incorporated herein by reference, will
be made a part hereof as if originally set forth herein, and will constitute an
addendum hereto. If Borrower objects to the terms of any Statement of
Transaction, Borrower agrees to pay CDF for such inventory in accordance with
the most recent terms for similar inventory to which Borrower has not objected
(or, if there are no prior terms, at the lesser of 16% per annum or at the
maximum lawful contract rate of interest permitted under applicable law), but
Borrower acknowledges that CDF may then elect to immediately terminate
Borrower's financing program with the applicable Vendor for such inventory, and
cease making additional advances to Borrower for Borrower's purchases of such
inventory from the applicable Vendor. However, such termination will not
accelerate the maturities of advances previously made, unless Borrower shall
otherwise be in default of this Agreement.

3. Grant of Security Interest. To secure payment of all of Borrower's current
and future debts to CDF, whether under this Agreement or any current or future
guaranty or other agreement, Borrower grants CDF a security interest in all of
Borrower's inventory, equipment, fixtures, accounts, contract rights, chattel
paper, security agreements, instruments, deposit accounts, reserves, documents,
and general intangibles; and all judgments, claims, insurance policies, and
payments owed or made to Borrower thereon; all whether now owned or hereafter
acquired, all attachments, accessories, accessions, returns, repossessions,
exchanges, substitutions and replacements thereto, and all proceeds thereof. All
such assets are collectively referred to herein as the "Collateral." All of such
terms for which meanings are provided in the Uniform Commercial Code of the
applicable state are used herein with such meanings. All Collateral financed by
CDF, and all proceeds thereof, will be held in trust by Borrower for CDF, with
such proceeds being payable in accordance with Section 10. Borrower hereby
agrees to cause an institution acceptable to CDF to issue in favor of CDF one or
more Irrevocable Letters of Credit (each, a "Letter of Credit"), in a total
amount equal to the Inventory Facility Amount (subject to the provisions of the
last sentence of the second-to-last paragraph of Section 18 below) and in the
form attached hereto as Exhibit A. Borrower may cause the Inventory Facility
Amount to be increased from time to time up to a maximum total Inventory
Facility Amount of Forty Million Dollars ($40,000,000.00), upon delivery to CDF
of a like increase in the Letter of Credit, so long as, at the time of any
increase, Borrower is not in default hereunder or would be in default hereunder
with the giving of notice, the passage of time, or both.

4. Affirmative Warranties and Representations. Borrower warrants and represents
to CDF that: (a) Borrower has good title to all Collateral; (b) CDF's security
interest in the Collateral financed by CDF and in that portion of the Collateral
constituting accounts (other than accounts arising out of the sale of inventory
bearing the trademark or trade name of Apple Computer Corporation) is not now
and will not become subordinate to the security interest, lien, encumbrance or
claim of any person other than Congress Financial Corporation (Western)
("Congress"); (c) Borrower will execute all documents CDF requests to perfect
and maintain CDF's security interest in the Collateral; (d) Borrower will
deliver to CDF immediately upon each request, and CDF may retain, each
Certificate of Title or Statement of Origin issued for Collateral financed by
CDF; (e) Borrower will at all times be duly organized, existing, in good
standing, qualified and licensed to do business in each state, county, or
parish, in which the nature of its business or property so requires; (f)
Borrower has the right and is duly authorized to enter into this Agreement; (g)
Borrower's execution of this Agreement does not constitute a breach of any
agreement to which Borrower is now or hereafter becomes bound; (h) there are and
will be no actions or proceedings pending or threatened against Borrower which
might result in any material adverse change in Borrower's financial or business
condition or which might in any way adversely affect any of Borrower's assets;
(i) Borrower will maintain the Collateral in good condition and repair; (j)
Borrower has duly filed and will duly file all tax returns required by law; (k)
Borrower has paid and will pay when due all taxes, levies, assessments and
governmental charges of any nature; (l) Borrower will keep and maintain all of
its books and records pertaining to the Collateral at its principal place of
business designated in this Agreement; (m) Borrower will promptly supply CDF
with such information concerning it or any guarantor as CDF hereafter may
reasonably request; (n) all Collateral will be kept at Borrower's principal
place of business listed above, and such other locations, if any, which are
listed on the current or any future Exhibit "B" attached hereto which Exhibit
B(s) are incorporated herein by reference; (o) Borrower will give CDF thirty
(30) days prior written notice of any change in Borrower's identity, name, form
of business organization, ownership, management, principal place of business,
Collateral locations or other business locations, and before moving any books
and records to any other location; (p) Borrower will observe and perform all
matters required by any lease, license, concession or franchise forming part of
the Collateral in order to maintain all the rights of CDF thereunder; (q)
Borrower will advise CDF of the commencement of material legal proceedings
against Borrower and (r) Borrower will comply with all applicable laws and will
conduct its business in a manner which preserves and protects the Collateral and
the earnings and incomes thereof.

5. Negative Covenants. Borrower will not at any time (without CDF's prior
written consent): (a) other than in the ordinary course of its business, sell,
lease or otherwise dispose of or transfer any of its assets; (b) rent, lease,
demonstrate, consign, or use any Collateral financed by CDF; or (c) merge or
consolidate with another entity; provided, however, that Borrower may acquire
all of the issued and outstanding capital stock of another entity or all or
substantially all of the assets of another entity or of a division of another
entity without CDF's prior written consent so long as: (i) such acquisition is
permitted by the terms of the Congress Loan Agreement (as defined below) as such
terms are in effect as of the date of this Agreement; (ii) as of the date of
such acquisition, Borrower is not in default to CDF hereunder; (iii) CDF
receives notice of such acquisition at the same time as Congress is entitled to
such notice pursuant to the terms of the Congress Loan Agreement, as such terms
are in effect as of the date of this Agreement; (iv) if such acquisition results
in the creation of an affiliate of Borrower, upon the request of CDF, Borrower
and such affiliate enter into an amendment to this Agreement making such
affiliate a Borrower hereunder (and all Letters of Credit are similarly amended)
or such affiliate enters into a guaranty in form and substance satisfactory to
CDF, pursuant to which such affiliate guarantees the obligations of Borrower to
CDF; and (v) at the time of such acquisition, CDF receives a lien on the assets
so acquired, which lien with respect to such assets financed by CDF and assets
constituting accounts (other than accounts arising out of the sale of inventory
bearing the trademark or trade name of Apple Computer Corporation) is second in
priority only to the lien of Congress.

6. Unused Facility Fee. Borrower hereby agrees to pay CDF a monthly unused
facility fee equal to the product of (i) the daily equivalent of an annual rate
of twenty-five (25) basis points (0.02083% per month), multiplied by (ii) the
difference between the Inventory Facility Amount and the average daily principal
balance of Borrower's inventory credit facility during such month. The unused
facility fee shall be calculated and payable monthly in arrears and due pursuant
to CDF's monthly billing statement.

7. Insurance. Borrower will immediately notify CDF of any loss, theft or damage
to any Collateral. Borrower will keep the Collateral insured for its full
insurable value under an "all risk" property insurance policy with a company
acceptable to CDF, naming CDF as a lender loss-payee and containing standard
lender's loss payable and termination provisions (subject to the rights of other
floorplan lenders regarding inventory not financed by CDF and subject to the
rights of Congress). Borrower will provide CDF with written evidence of such
property insurance coverage and lender's loss-payee endorsement.

8. Financial Statements. Borrower will deliver to CDF: (a) within ninety (90)
days after the end of each of Borrower's fiscal years, a reasonably detailed
balance sheet as of the last day of such fiscal year and a reasonably detailed
income statement covering Borrower's operations for such fiscal year, in a form
satisfactory to CDF; (b) within forty-five (45) days after the end of each of
Borrower's fiscal quarters, a reasonably detailed balance sheet as of the last
day of such quarter and an income statement covering Borrower's operations for
such quarter, in a form satisfactory to CDF; and (c) within ten (10) days after
request therefor by CDF, any other report requested by CDF relating to the
Collateral or the financial condition of Borrower. Borrower will also deliver to
CDF true copies of the Congress Loan Agreement and all amendments thereto,
immediately upon the execution thereof, and copies of all notices of Default or
Event of Default thereunder delivered by either Borrower or Congress to the
other, immediately upon Borrower's delivery or receipt thereof, as applicable.
In addition, Borrower will deliver to CDF copies of all covenant and other
compliance certificates, immediately upon Borrower's delivery thereof to
Congress. Borrower warrants and represents to CDF that all financial statements
and information relating to Borrower which have been or may hereafter be
delivered by Borrower are true and correct and have been and will be prepared in
accordance with generally accepted accounting principles consistently applied
and, with respect to such previously delivered statements or information, there
has been no material adverse change in the financial or business condition of
Borrower since the submission to CDF, either as of the date of delivery, or, if
different, the date specified therein, and Borrower acknowledges CDF's reliance
thereon.

9. Reviews. Borrower grants CDF an irrevocable license to enter Borrower's
business locations during normal business hours upon three (3) days' notice to
Borrower (unless Borrower is in default hereunder, or would be in default
hereunder with the passage of time, the giving of notice, or both, in which
event no advance notice hereunder will be required) to: (a) account for and
inspect all Collateral; (b) verify Borrower's compliance with this Agreement;
and (c) examine and copy Borrower's books and records related to the Collateral.

10. Payment Terms. Borrower will immediately pay CDF the principal indebtedness
owed CDF on each item of Collateral financed by CDF (as shown on the Statement
of Transaction identifying such Collateral) on the earliest occurrence of any of
the following events: (a) when such Collateral is lost, stolen or damaged; (b)
for Collateral financed under Pay-As-Sold ("PAS") terms (as shown on the
Statement of Transaction identifying such Collateral), when such Collateral is
sold, transferred, rented, leased, otherwise disposed of or matured; (c) in
strict accordance with any curtailment schedule for such Collateral (as shown on
the Statement of Transaction identifying such Collateral); (d) for Collateral
financed under Scheduled Payment Program ("SPP") terms (as shown on the
Statement of Transaction identifying such Collateral), in strict accordance with
the installment payment schedule; and (e) when otherwise required under the
terms of any financing program agreed to in writing by the parties. Borrower
will send all payments to CDF's branch office(s) responsible for Borrower's
account. CDF may apply: (i) payments to reduce finance charges first and then
principal, regardless of Borrower's instructions; and (ii) principal payments to
the oldest (earliest) invoice for Collateral financed by CDF, but, in any event,
all principal payments will first be applied to such Collateral which is sold,
lost, stolen, damaged, rented, leased, or otherwise disposed of or unaccounted
for. Any third party discount, rebate, bonus or credit granted to Borrower for
any Collateral will not reduce the debt Borrower owes CDF until CDF has received
payment therefor in cash. Borrower will: (1) pay CDF even if any Collateral is
defective or fails to conform to any warranties extended by any third party; (2)
not assert against CDF any claim or defense Borrower has against any third
party; and (3) indemnify and hold CDF harmless against all claims and defenses
asserted by any buyer of the Collateral relating to the condition of, or any
representations regarding, any of the Collateral. Borrower waives all rights of
offset Borrower may have against CDF.

11. Calculation of Charges. Borrower will pay finance charges to CDF on the
outstanding principal debt which Borrower owes CDF for each item of Collateral
financed by CDF at the rate(s) shown on the Statement of Transaction identifying
such Collateral, unless Borrower objects thereto as provided in Section 2. The
finance charges attributable to the rate shown on the Statement of Transaction
will: (a) be computed based on a 360 day year; (b) be calculated by multiplying
the Daily Charge (as defined below) by the actual number of days in the
applicable billing period; and (c) accrue from the invoice date of the
Collateral identified on such Statement of Transaction until CDF receives full
payment in good funds of the principal debt Borrower owes CDF for each item of
such Collateral in accordance with CDF's payment recognition policy and CDF
applies such payment to Borrower's principal debt in accordance with the terms
of this Agreement. The "Daily Charge" is the product of the Daily Rate (as
defined below) multiplied by the Average Daily Balance (as defined below). The
"Daily Rate" is the quotient of the annual rate shown on the Statement of
Transaction divided by 360, or the monthly rate shown on the Statement of
Transaction divided by 30. The "Average Daily Balance" is the quotient of (i)
the sum of the outstanding principal debt owed CDF on each day of a billing
period for each item of Collateral identified on a Statement of Transaction,
divided by (ii) the actual number of days in such billing period. Borrower will
also pay CDF $100 for each check returned unpaid for insufficient funds (an "NSF
check") (such $100 payment repays CDF's estimated administrative costs; it does
not waive the default caused by the NSF check). The annual percentage rate of
the finance charges relating to any item of Collateral financed by CDF will be
calculated from the invoice date of such Collateral, regardless of any period
during which any finance charge subsidy shall be paid or payable by any third
party. Borrower acknowledges that CDF intends to strictly conform to the
applicable usury laws governing this Agreement. Regardless of any provision
contained herein or in any other document executed or delivered in connection
herewith or therewith, CDF shall never be deemed to have contracted for, charged
or be entitled to receive, collect or apply as interest on this Agreement
(whether termed interest herein or deemed to be interest by judicial
determination or operation of law), any amount in excess of the maximum amount
allowed by applicable law, and, if CDF ever receives, collects or applies as
interest any such excess, such amount which would be excessive interest will be
applied first to the reduction of the unpaid principal balances of advances
under this Agreement, and, second, any remaining excess will be paid to
Borrower. In determining whether or not the interest paid or payable under any
specific contingency exceeds the highest lawful rate, Borrower and CDF shall, to
the maximum extent permitted under applicable law: (A) characterize any
non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense or fee rather than as interest; (B)
exclude voluntary pre-payments and the effect thereof; and (C) spread the total
amount of interest throughout the entire term of this Agreement so that the
interest rate is uniform throughout such term.

12. Billing Statement. CDF will send Borrower a monthly billing statement
identifying all charges due on Borrower's account with CDF. The charges
specified on each billing statement will be: (a) due and payable in full
immediately on receipt; and (b) an account stated, unless CDF receives
Borrower's written objection thereto within 15 days after it is mailed to
Borrower. If CDF does not receive, by the 25th day of any given month, payment
of all charges accrued to Borrower's account with CDF during the immediately
preceding month, Borrower will (to the extent allowed by law) pay CDF a late fee
("Late Fee") equal to the greater of $5 or 5% of the amount of such charges
(payment of the Late Fee does not waive the default caused by the late payment).
CDF may adjust the billing statement at any time to conform to applicable law
and this Agreement.

13. Default. Borrower will be in default under this Agreement if: (a) Borrower
breaches any terms, warranties or representations contained herein, in any
Statement of Transaction to which Borrower has not objected as provided in
Section 2, or in any other agreement between CDF and Borrower (which breach is
not covered by another section of this Section 13) and such breach shall
continue for twenty (20) days; provided, that, such twenty (20) day period shall
not apply in the case of (A) any failure to observe any such term,
representation or warranty which is not capable of being cured at all or within
such twenty (20) day period or which has been the subject of a prior breach
within the preceding six (6) month period or (B) any failure by Borrower to
pursue a cure diligently and promptly during such twenty (20) day period; (b)
any representation, statement, report or certificate made or delivered by
Borrower to CDF is not accurate when made; (c) Borrower fails to pay any portion
of Borrower's debts to CDF within two (2) business days after the same becomes
due and payable; (d) Borrower abandons any Collateral; (e) Borrower is or
becomes in default in the payment of any debt owed to any third party which in
the aggregate exceeds at any time Five Hundred Thousand Dollars ($500,000.00);
(f) a money judgment issues against Borrower which in the aggregate exceeds at
any time Five Hundred Thousand Dollars ($500,000.00); (g) an attachment, sale or
seizure issues or is executed against any assets of Borrower; (h) Borrower shall
cease existence as a corporation, partnership, limited liability company or
trust, as applicable; (i) Borrower ceases or suspends business; (j) Borrower
makes a general assignment for the benefit of creditors; (k) Borrower becomes
insolvent or voluntarily or involuntarily becomes subject to the Federal
Bankruptcy Code, any state insolvency law or any similar law (and, in the case
of an involuntary proceeding, such proceeding has not been dismissed within
ninety (90) days of the filing thereof; provided, however, that CDF's obligation
to provide any financing to Borrower during such ninety (90) day period shall be
subject to the terms of the Intercreditor Agreement, as defined below); (l) any
receiver is appointed for any assets of Borrower; (m) Borrower loses any
material franchise, permission, license or right to sell or deal in any
Collateral which CDF finances; (n) Borrower misrepresents Borrower's financial
condition or organizational structure; (o) there shall occur a material adverse
change in the financial or other condition or business prospects of Borrower;
(p) CDF determines in good faith that it is insecure with respect to the payment
of any part of Borrower's obligation to CDF; (q) any Default or Event of Default
occurs under the Congress Loan Agreement (as defined in that certain
Intercreditor and Subordination Agreement between CDF and Congress dated March
15, 2001, as modified and amended from time to time (the "Intercreditor
Agreement")), without giving effect to any waiver or forbearance regarding any
such Default or Event of Default which may be given by Congress or any amendment
to the Congress Loan Agreement which has the effect of causing such Default or
Event of Default to not occur; (r) any Stop Approval Notice (as defined in the
Intercreditor Agreement) is issued by Congress to CDF; (s) the Intercreditor
Agreement is terminated or cancelled for any reason; or (t) thirty (30) days
prior to the expiration date of any Letter of Credit or any subsequent or
substitute Letter of Credit accepted by CDF, such Letter of Credit is not
extended for a term of twelve (12) months or longer, or a new Letter of Credit
in the amount of the Inventory Facility Amount and in form and from an
institution reasonably acceptable to CDF and for a term of twelve months or
longer is not provided to CDF.

14. Rights of CDF Upon Default. In the event of a default:

(a) CDF may at any time at CDF's election, without notice or demand to Borrower,
do any one or more of the following: declare all or any part of the debt
Borrower owes CDF immediately due and payable, together with all costs and
expenses of CDF's collection activity, including, without limitation, all
reasonable attorneys' fees; exercise any or all rights under applicable law
(including, without limitation, the right to possess, transfer and dispose of
the Collateral); exercise any or all of CDF's rights to draw on any Letter of
Credit or any subsequent or substitute Letter of Credit; and/or cease extending
any additional credit to Borrower (CDF's right to cease extending credit shall
not be construed to limit the discretionary nature of this credit facility).

(b) Subject to the rights of other floorplan lenders with respect to inventory
not financed by CDF and subject to the rights of Congress pursuant to terms of
the Intercreditor Agreement, Borrower will segregate and keep the Collateral in
trust for CDF, and in good order and repair, and will not sell, rent, lease,
consign, otherwise dispose of or use any Collateral, nor further encumber any
Collateral.

(c) Subject to the rights of other floorplan lenders with respect to inventory
not financed by CDF and subject to the rights of Congress pursuant to terms of
the Intercreditor Agreement, upon CDF's oral or written demand, Borrower will
immediately deliver the Collateral to CDF, in good order and repair, at a place
specified by CDF, together with all related documents; or CDF may, in CDF's sole
discretion and without notice or demand to Borrower, take immediate possession
of the Collateral together with all related documents.

(d) CDF may, without notice, apply a default finance charge to Borrower's
outstanding principal indebtedness equal to the default rate specified in
Borrower's financing program with CDF, if any, or if there is none so specified,
at the lesser of 3% per annum above the rate in effect immediately prior to the
default, or the highest lawful contract rate of interest permitted under
applicable law.

All of CDF's rights and remedies are cumulative. CDF's failure to exercise any
of CDF's rights or remedies hereunder will not waive any of CDF's rights or
remedies as to any past, current or future default.

15. Sale of Collateral. Borrower agrees that if CDF conducts a private sale of
any Collateral by requesting bids from 10 or more dealers or distributors in
that type of Collateral, any sale by CDF of such Collateral in bulk or in
parcels within 120 days of: (a) CDF's taking possession and control of such
Collateral; or (b) when CDF is otherwise authorized to sell such Collateral;
whichever occurs last, to the bidder submitting the highest cash bid therefor,
is a commercially reasonable sale of such Collateral under the Uniform
Commercial Code. Borrower agrees that the purchase of any Collateral by a
Vendor, as provided in any agreement between CDF and the Vendor, is a
commercially reasonable disposition and private sale of such Collateral under
the Uniform Commercial Code, and no request for bids shall be required. Borrower
further agrees that 7 or more days prior written notice will be commercially
reasonable notice of any public or private sale (including any sale to a
Vendor). Borrower irrevocably waives any requirement that CDF retain possession
and not dispose of any Collateral until after an arbitration hearing,
arbitration award, confirmation, trial or final judgment. If CDF disposes of any
such Collateral other than as herein contemplated, the commercial reasonableness
of such disposition will be determined in accordance with the laws of the state
governing this Agreement.

16. Power of Attorney. Borrower grants CDF an irrevocable power of attorney to
do anything to preserve and protect the Collateral (including the execution of
financing statements pertaining to the Collateral) and the Letter(s) of Credit
and CDF's rights and interest therein. Borrower grants CDF an irrevocable power
of attorney exercisable after the occurrence and during the continuance of a
default hereunder to: execute or endorse on Borrower's behalf any checks,
instruments, Certificates of Title and Statements of Origin pertaining to the
Collateral; supply any omitted information and correct errors in any documents
between CDF and Borrower; and initiate and settle any insurance claim pertaining
to the Collateral.

17. Information. With the written consent of Borrower, CDF may provide to any
third party any credit, financial or other information on Borrower that CDF may
from time to time possess. CDF may obtain from Congress and any Vendor any
credit, financial or other information regarding Borrower that Congress or such
Vendor may from time to time possess.

18. Termination. Except as set forth in this Section 18, this Agreement shall
terminate on March 14, 2004 (the "Scheduled Termination Date").

Notwithstanding the foregoing, CDF may immediately terminate any financing
program for particular inventory prior to the Scheduled Termination Date under
any of the following circumstances: (i) in the event the Vendor for such
inventory is at any time no longer a CDF approved Vendor; (ii) in accordance
with the second-to-last sentence of the first paragraph of Section 1 above; or
(iii) in accordance with the second-to-last sentence of Section 2 above.

Notwithstanding the foregoing, CDF may terminate this Agreement prior to the
Scheduled Termination Date (i) immediately, in the event of a default by
Borrower, in accordance with Section 14 above, or (ii) with such termination to
be effective any time on or after the date on which the Congress Loan Agreement
is terminated, regardless of the length of the notice period given by CDF.

Notwithstanding the foregoing, Borrower may reduce the Inventory Facility
Amount, or terminate this Agreement prior to the Scheduled Termination Date,
upon at least ninety (90) days' advance notice to CDF; provided, however, that
Borrower may terminate this Agreement, with such termination to be effective any
time on or after the date on which the Congress Loan Agreement is terminated,
regardless of the length of the notice period given by Borrower. Borrower
acknowledges and agrees that any notice given pursuant to the preceding sentence
will be irrevocable. Borrower further acknowledges and agrees that no reduction
by it of the Inventory Facility Amount will be accompanied by a reduction in the
amount of the Letter(s) of Credit required under this Agreement, unless and
until the outstanding balance of Borrower's obligations to CDF (including,
without limitation, the amount of all approvals issued by CDF to Vendors for
which CDF has not transferred funds and all accrued and unpaid interest charges
and unused facility fees) is not more than the Inventory Facility Amount, as
reduced.

Borrower will not be relieved from any obligation to CDF arising out of CDF's
advances or commitments made before the effective termination date of this
Agreement. CDF will retain all of its rights, interests and remedies hereunder
until Borrower has paid all of Borrower's debts to CDF. All waivers set forth
within this Agreement will survive any termination of this Agreement.

19. Binding Effect. Borrower cannot assign its interest in this Agreement
without CDF's prior written consent, although CDF may assign or participate
CDF's interest, in whole or in part, without Borrower's consent, provided that
in the case of a participation by CDF, Borrower will not be required to deal
directly with any participant. This Agreement will protect and bind CDF's and
Borrower's respective heirs, representatives, successors and assigns.

20. Notices. Except as otherwise stated herein, all notices, arbitration claims,
responses, requests and documents will be sufficiently given or served if mailed
or delivered: (a) to Borrower at Borrowing Agent's principal place of business
specified above; and (b) to CDF at 655 Maryville Centre Drive, St. Louis,
Missouri 63141-5832, Attention: General Counsel, or such other address as the
parties may hereafter specify in writing.

21. NO ORAL AGREEMENTS. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO
EXTEND OR RENEW SUCH DEBTS ARE NOT ENFORCEABLE. TO PROTECT BORROWER AND CDF FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ALL AGREEMENTS COVERING SUCH MATTERS ARE
CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN THE PARTIES, EXCEPT AS SPECIFICALLY PROVIDED HEREIN OR AS THE
PARTIES MAY LATER AGREE IN WRITING TO MODIFY IT. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.

22. Other Waivers. Borrower irrevocably waives notice of: CDF's acceptance of
this Agreement, presentment, demand, protest, nonpayment, nonperformance, and
dishonor. Borrower and CDF irrevocably waive all rights to claim any punitive
and/or exemplary damages.

23. Severability. If any provision of this Agreement or its application is
invalid or unenforceable, the remainder of this Agreement will not be impaired
or affected and will remain binding and enforceable.

24. Supplement. If Borrower and CDF have heretofore executed other agreements in
connection with all or any part of the Collateral, this Agreement shall
supplement each and every other agreement previously executed by and between
Borrower and CDF, and in that event this Agreement shall neither be deemed a
novation nor a termination of such previously executed agreement nor shall
execution of this Agreement be deemed a satisfaction of any obligation secured
by such previously executed agreement.

25. Receipt of Agreement. Borrower acknowledges that it has received a true and
complete copy of this Agreement. Borrower acknowledges that it has read and
understood this Agreement. Notwithstanding anything herein to the contrary: (a)
CDF may rely on any facsimile copy, electronic data transmission or electronic
data storage of this Agreement, any Statement of Transaction, billing statement,
invoice from a Vendor, financial statements or other reports, and (b) such
facsimile copy, electronic data transmission or electronic data storage will be
deemed an original, and the best evidence thereof for all purposes, including,
without limitation, under this Agreement or any other agreement between CDF and
Borrower, and for all evidentiary purposes before any arbitrator, court or other
adjudicatory authority.

26. Miscellaneous. Time is of the essence regarding Borrower's performance of
its obligations to CDF notwithstanding any course of dealing or custom on CDF's
part to grant extensions of time. Borrower's liability under this Agreement is
direct and unconditional and will not be affected by the release or
nonperfection of any security interest granted hereunder. CDF will have the
right to refrain from or postpone enforcement of this Agreement or any other
agreements between CDF and Borrower without prejudice and the failure to
strictly enforce these agreements will not be construed as having created a
course of dealing between CDF and Borrower contrary to the specific terms of the
agreements or as having modified, released or waived the same. The express terms
of this Agreement will not be modified by any course of dealing, usage of trade,
or custom of trade which may deviate from the terms hereof. If Borrower fails to
pay any taxes, fees or other obligations which may impair CDF's interest in the
Collateral, or fails to keep the Collateral insured, CDF may, but shall not be
required to, pay such taxes, fees or obligations and pay the cost to insure the
Collateral, and the amounts paid will be: (a) an additional debt owed by
Borrower to CDF, which shall be subject to finance charges as provided herein;
and (b) due and payable immediately in full. Borrower agrees to pay all of CDF's
reasonable attorneys' fees and expenses incurred by CDF in enforcing CDF's
rights hereunder. The Section titles used in this Agreement are for convenience
only and do not define or limit the contents of any Section.

27. Joint and Several Obligations. Each Borrower shall be jointly and severally
liable with each other Borrower for the obligations of each Borrower hereunder,
each Borrower shall be obligated and responsible for the performance of each
other Borrower under this Agreement, and a default by any Borrower shall be a
default by each other Borrower. Each Borrower waives: (i) any right of
contribution from any other Borrower until all of the obligations to CDF have
been paid in full; (ii) any right to require CDF to institute any action or suit
or to exhaust CDF's rights and remedies against any Collateral or any Borrower
before proceeding against such Borrower; and (iii) any obligation of CDF to
marshal any assets in favor of any Borrower. Each Borrower consents that CDF
may, without in any manner affecting such Borrower's joint and several liability
for any obligations to CDF: (a) extend in whole or in part (by renewal or
otherwise), modify, accelerate, change or release any obligation of any other
Borrower; (b) sell, release, surrender, modify, impair, exchange, substitute or
extend the duration or the time for the performance or payment of any and all
Collateral or other property, of any nature and from whomsoever received, held
by CDF as security for the payment or performance of any obligations to CDF of
any Borrower or any obligations of any Borrower; and (c) settle, adjust or
compromise any of CDF's claims against any other Borrower.

28. BINDING ARBITRATION.

28.1 Arbitrable Claims. Except as otherwise specified below, all actions,
disputes, claims and controversies under common law, statutory law or in equity
of any type or nature whatsoever (including, without limitation, all torts,
whether regarding negligence, breach of fiduciary duty, restraint of trade,
fraud, conversion, duress, interference, wrongful replevin, wrongful
sequestration, fraud in the inducement, usury or any other tort, all contract
actions, whether regarding express or implied terms, such as implied covenants
of good faith, fair dealing, and the commercial reasonableness of any Collateral
disposition, or any other contract claim, all claims of deceptive trade
practices or lender liability, and all claims questioning the reasonableness or
lawfulness of any act), whether arising before or after the date of this
Agreement, and whether directly or indirectly relating to: (a) this Agreement
and/or any amendments and addenda hereto, or the breach, invalidity or
termination hereof; (b) any previous or subsequent agreement between CDF and
Borrower; (c) any act committed by CDF or by any parent company, subsidiary or
affiliated company of CDF (the "CDF Companies"), or by any employee, agent,
officer or director of a CDF Company whether or not arising within the scope and
course of employment or other contractual representation of the CDF Companies
provided that such act arises under a relationship, transaction or dealing
between CDF and Borrower; and/or (d) any other relationship, transaction or
dealing between CDF and Borrower (collectively the "Disputes"), will be subject
to and resolved by binding arbitration.

28.2 Administrative Body. All arbitration hereunder will be conducted in
accordance with the Commercial Arbitration Rules of The American Arbitration
Association ("AAA"). If the AAA is dissolved, disbanded or becomes subject to
any state or federal bankruptcy or insolvency proceeding, the parties will
remain subject to binding arbitration which will be conducted by a mutually
agreeable arbitration forum. The parties agree that all arbitrator(s) selected
will be attorneys with at least five (5) years secured transactions experience.
The arbitrator(s) will decide if any inconsistency exists between the rules of
any applicable arbitration forum and the arbitration provisions contained
herein. If such inconsistency exists, the arbitration provisions contained
herein will control and supersede such rules. The site of all arbitration
proceedings will be in the Division of the Federal Judicial District in which
AAA maintains a regional office that is closest to Borrower.

28.3 Discovery. Discovery permitted in any arbitration proceeding commenced
hereunder is limited as follows. No later than thirty (30) days after the filing
of a claim for arbitration, the parties will exchange detailed statements
setting forth the facts supporting the claim(s) and all defenses to be raised
during the arbitration, and a list of all exhibits and witnesses. No later than
twenty-one (21) days prior to the arbitration hearing, the parties will exchange
a final list of all exhibits and all witnesses, including any designation of any
expert witness(es) together with a summary of their testimony; a copy of all
documents and a detailed description of any property to be introduced at the
hearing. Depositions shall be permitted but no more than two (2) for each party
and no single deposition shall extend for more than two (2) days nor more than
seven (7) hours during any one-day period. Requests for the production of
documents shall be responded to (or objected to) within twenty (20) days of the
request. All objections shall be ruled upon by the arbitrator. Requests for
admission shall be permitted but no more than twenty-five (25) in the aggregate.
Under no circumstances will the use of interrogatories be permitted. However, in
the event of the designation of any expert witness(es), the following will
occur: (a) all information and documents relied upon by the expert witness(es)
will be delivered to the opposing party, (b) the opposing party will be
permitted to depose the expert witness(es), (c) the opposing party will be
permitted to designate rebuttal expert witness(es), and (d) the arbitration
hearing will be continued to the earliest possible date that enables the
foregoing limited discovery to be accomplished.

28.4 Exemplary or Punitive Damages. The Arbitrator(s) will not have the
authority to award exemplary or punitive damages.

28.5 Confidentiality of Awards. All arbitration proceedings, including testimony
or evidence at hearings, will be kept confidential, although any award or order
rendered by the arbitrator(s) pursuant to the terms of this Agreement may be
entered as a judgment or order in any state or federal court and may be
confirmed within the federal judicial district which includes the residence of
the party against whom such award or order was entered. This Agreement concerns
transactions involving commerce among the several states. The Federal
Arbitration Act, Title 9 U.S.C. Sections 1 et seq., as amended ("FAA") will
govern all arbitration(s) and confirmation proceedings hereunder.

28.6 Prejudgment and Provisional Remedies. Nothing herein will be construed to
prevent CDF's or Borrower's use of bankruptcy, receivership, injunction,
repossession, replevin, claim and delivery, sequestration, seizure, attachment,
foreclosure, dation and/or any other prejudgment or provisional action or remedy
relating to any Collateral for any current or future debt owed by either party
to the other. Any such action or remedy will not waive CDF's or Borrower's right
to compel arbitration of any Dispute.

28.7 Attorneys' Fees. If either Borrower or CDF brings any other action for
judicial relief with respect to any Dispute (other than those set forth in
Section 28.6), the party bringing such action will be liable for and immediately
pay all of the other party's costs and expenses (including attorneys' fees)
incurred to stay or dismiss such action and remove or refer such Dispute to
arbitration. If either Borrower or CDF brings or appeals an action to vacate or
modify an arbitration award and such party does not prevail, such party will pay
all costs and expenses, including attorneys' fees, incurred by the other party
in defending such action. Additionally, if either Borrower or CDF institutes any
arbitration claim or counterclaim against the other party, the non-prevailing
party will pay all costs and expenses (including attorneys' fees) incurred by
the prevailing party in the course of bringing or defending such action or
proceeding, as the case may be.

28.8 Survival After Termination. The agreement to arbitrate will survive the
termination of this Agreement.

29. INVALIDITY/UNENFORCEABILITY OF BINDING ARBITRATION. IF THIS AGREEMENT IS
FOUND TO BE NOT SUBJECT TO ARBITRATION, ANY LEGAL PROCEEDING WITH RESPECT TO ANY
DISPUTE WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A
JURY. BORROWER AND CDF WAIVE ANY RIGHT TO A JURY TRIAL IN ANY SUCH PROCEEDING.

30. Governing Law. Borrower acknowledges and agrees that this and all other
agreements between Borrower and CDF have been substantially negotiated, and will
be substantially performed, in the State of California. Accordingly, Borrower
agrees that all Disputes will be governed by, and construed in accordance with,
the laws of such state, except to the extent inconsistent with the provisions of
the FAA which shall control and govern all arbitration proceedings hereunder.

IN WITNESS WHEREOF, Borrower and CDF have executed this Agreement as of the date
first set forth hereinabove.

THIS CONTRACT CONTAINS BINDING ARBITRATION, JURY WAIVER AND PUNITIVE DAMAGE
WAIVER PROVISIONS.

 

GE COMMERCIAL DISTRIBUTION                           PC MALL, INC.

FINANCE CORPORATION

 By:   /s/ David J. Lynch                                             By:   /s/
Frank Khulusi

                  David J. Lynch                                           Frank
Khulusi, President

             Vice President of Operations                                    

ATTEST:

/s/ Theodore Sanders 

Theodore Sanders, Secretary

 PC MALL SALES, INC.

  By:  /s/ Rory Zaks

            Roy Zaks, President

 ATTEST:

/s/ Pete Freix 

             Pete Freix, Secretary

 ECOST.COM, INC.

 By:  /s/ Gary Guy 

            Gary Guy, President

 ATTEST:

 /s/ Brad LaComb 

          Brad LaComb, Secretary

 ELINUX.COM, INC.

 By:   /s/ Dan DeVries 

            Dan DeVries, President

 ATTEST:

 /s/ Theodore Sanders 

            Theodore Sanders, Secretary

 CCIT, INC.

 By:  /s/ Rick Lepow 

            Rick Lepow, President

 ATTEST:

 /s/ Rich Hoffman 

           Rich Hoffman, Secretary

 COMPUTABILITY LIMITED

 By:   /s/ Pete Zuiker  

            Pete Zuiker, President 

[_/s/ PZ__]  This corporation has only one officer

 

WF ACQUISITION SUB, INC.

 By:   /s/ Bill Neary

            Bill Neary, President

 ATTEST:

  /s/ Harry Martin  

            Harry Martin, Secretary

 AF SERVICES, INC.

 By:   /s/ Simon Abuyounes

            Simon Abuyounes, President 

ATTEST:

 /s/ Mark Funk

             Mark Funk, Secretary

PC MALL GOV, INC.

 By:   /s/ Alan Bechara 

            Alan Bechara, President

 ATTEST:

/s/ Sharron Ennis 

          Sharon Ennis, Secretary

 CLUBMAC, INC.

 By:   /s/ Mike McNeill 

            Mike McNeill, President

 ATTEST:

/s/ Candy Lee 

            Candy Lee, Secretary

 ONSALE, INC.

 By:  /s/ Sam Khulusi 

       Sam Khulusi, President

 ATTEST: 

/s/ Brian Williams 

         Brian Williams, Secretary

 AV ACQUISITION, INC. 

 

By:   /s/ Frank Khulusi

Frank Khulusi, President 

ATTEST: 

/s/ Theodore Sanders

       Theodore Sanders, Secretary 

MALL ACQUISITION 1, INC. 

By:   /s/ Frank Khulusi

Frank Khulusi, President 

ATTEST: 

/s/ Theodore Sanders

       Theodore Sanders, Secretary 

MALL ACQUISITION 2, INC. 

By:   /s/ Frank Khulusi

Frank Khulusi, President 

ATTEST: 

/s/ Theodore Sanders

       Theodore Sanders, Secretary 

                             

      

EXHIBIT A

Form of Letter of Credit 

 

 EXHIBIT B

COLLATERAL LOCATIONS

 